Citation Nr: 0934000	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  05-17 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from August 1954 to July 
1956.  He had additional service in the U.S. Army Reserves 
until his retirement in December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In December 2007, the Board remanded 
this case.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Board's prior remand, it was noted that the record 
indicates that the Veteran has Army Reserve service.  The 
Veteran has clarified that he served in the Army Reserves for 
many years.  In response, the Veteran's service personnel 
records were received which include orders for Reserve 
service for active duty training (ADT) and inactive duty 
training (IADT).  However, other requested development was 
not completed.  

In the prior remand, the Board noted that the Veteran 
reportedly had a left stapedectomy in 1978 because of hearing 
loss.  However, records from that surgery had not been 
associated with the Veteran's claims file.  It was determined 
that those records should be obtained.  

The Veteran's representative has further pointed out that the 
dates used to search for the Veteran's records from the Army 
Reserve were his active duty dates.  In addition, a search 
was made for National Guard service when this Veteran did not 
serve in that capacity.  The representative also maintained 
that the Veteran was never furnished a VA Form 21-4142 to 
release his records for the ear surgery.  

A review of the record shows that the January 2008 letter 
sent to the Office of the Adjutant General indicated that the 
Veteran's Reserve duty dates were August 27, 1954 to July 29, 
1956.  This information is incorrect as the Veteran has 
subsequent Reserve service; thus is it unclear if all of the 
Veteran's service treatment records are contained in the 
claims file.  Also, the ear surgery records have not been 
obtained.  

In light of the foregoing, further action is necessary in 
this case, in accordance with the previous Board remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as 
a matter of law, a remand by the Board confers on the Veteran 
the right to compliance with the remand orders).

If any additional records are obtained, a medical addendum 
should be obtained from the VA examiner who conducted the 
June 2009 audiological evaluation or, if he is unavailable, 
from another examiner, regarding the etiology of current 
bilateral hearing loss and bilateral tinnitus, in light of 
any new records.

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO/AMC should attempt to obtain all 
of the Veteran's service treatment records 
from his ADT and IADT service.  The RO/AMC 
should take action through the appropriate 
official channels including the Office of the 
Adjutant General as well as Personnel 
Information Exchange System (PIES), for 
Reserve service medical records.  Any records 
obtained should be associated with the claims 
file.

2.  The RO/AMC should take appropriate steps 
to contact the Veteran and provide him with a 
VA Form 21-4142 to release his records from a 
1978 left stapedectomy at St. Lukes in Kansas 
City, Missouri.  After securing the necessary 
release, the RO/AMC should attempt to obtain 
all records and associate them with the 
claims file.  If any records cannot be 
obtained, he should be so informed and it 
should be documented in the claims folder.

3.  If any records are obtained pursuant to 
numbered Paragraphs 1 and 2, a medical 
addendum should be obtained from the VA 
examiner who conducted the June 2009 
audiological evaluation or, if he is 
unavailable, from another examiner.  The 
following should be addressed by the examiner 
following a review of the claims file and the 
examiner should provide rationale for the 
answer(s):

a.  Whether it is it is more likely than 
not, less likely than not, or at least 
as likely as not that hearing loss 
and/or tinnitus were incurred during an 
eligible period of military service or 
that hearing loss was manifest within 
the initial year following separation 
from active service.

b.  If it is determined instead that 
either hearing loss or tinnitus clearly 
and unmistakably pre-existed a period of 
eligible service, then the examiner is 
asked to indicate whether either 
condition was aggravated during that 
period of service, beyond the natural 
progression of the disease.

c.  Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of symptomatology 
which resolve with return to the 
baseline level of disability.

3.  The RO/AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record. If the issues remain 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case as to the issues on 
appeal, and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).


